        Case 5:19-cr-40091-DDC Document 11 Filed 10/07/19 Page 1 of 3




                       In the United States District Court
                            for the District of Kansas



United States of America

         v.                                            Case No. 19-cr-40091-DDC-01

Jarrett William Smith,
            Defendant.



     Motion for Defendant’s Custodial Access to Electronically Stored
                             Discovery Data


      Jarrett W. Smith, through undersigned counsel, asks this Court to grant him

independent access to electronically stored data that was provided by the government

in discovery, as necessary to prepare his defense. Mr. Smith is in custody at

CoreCivic-Leavenworth pending trial on charges of distribution of information

related to explosives and threatening interstate communication. A status conference

is set for November 4, 2019.

      Mr. Smith has a right to review the discovery in his case. The discovery consists

of documents, reports, photographs, and videos. In his current custodial

circumstance, Mr. Smith must meet with his attorneys or investigators to review

discovery. The defense is permitted to take in a laptop loaded with discovery, but Mr.

Smith is not permitted to use the laptop on his own absent a Court order. The

discovery here is voluminous, so it is not feasible to have counsel sit with Mr. Smith

at all times for him to review the discovery. As such, Mr. Smith asks the Court to
        Case 5:19-cr-40091-DDC Document 11 Filed 10/07/19 Page 2 of 3




order his custodians to allow him to have independent access to electronically stored

information outside the presence of his defense team, under the conditions below.

      The defense has provided CoreCivic with a stripped laptop, as approved by the

USAO, with certain programs installed that will allow review of material but no

alteration. Once a review session is completed, the computer automatically resets.

Mr. Smith understands that he is not to disclose any personal information learned in

the course of reviewing discovery, and that he may be held liable for misuse of any

such information. Discovery will be provided by counsel to CoreCivic on a password

protected flash drive.

      We propose an Order to CoreCivic would direct that Mr. Smith have at least

six hours of access to the discovery per week. This setup has been successful at

CoreCivic, Butler County Jail, and Sedgwick County Jail, and it follows the protocol

of the national working group that includes both DOJ and Defender Services.

      The defense has asked for the Government’s position on this motion; it does

not oppose this motion.

      For these reasons, Mr. Smith asks this Court to grant this motion and provide

for Mr. Smith to have access to the discovery utilizing the procedures described above.




                                          2
     Case 5:19-cr-40091-DDC Document 11 Filed 10/07/19 Page 3 of 3




                                     Respectfully submitted,

                                     s/ Rich Federico
                                     Rich Federico, #22111
                                     Assistant Federal Public Defender
                                     117 SW 6th Avenue, Suite 200
                                     Topeka, Kansas 66603-3840
                                     Phone: 785-232-9828
                                     Fax: 785-232-9886
                                     Email: rich_federico@fd.org



                             Certificate of Service

   I hereby certify that on October 7, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a
notice of electronic filing to all interested parties.


                                     s/ Rich Federico
                                     Rich Federico




                                        3
